                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

WEI WANG, GUANGYI XIONG and
XIAOFENG FENG,

              Plaintiffs,

v.                                                Case No.: 2:19-cv-274-FtM-38UAM

SHEN JIANMING and SHENLAW
LLC.,

              Defendants.
                                          /

                                OPINION AND ORDER1

       Before the Court is Magistrate Judge Douglas N. Frazier’s Report and

Recommendation (“R&R”) (Doc. 10). This case concerns several motions related to

subpoena’s issued by the United States District Court for the District of Vermont. (Doc.

10 at 1). That court issued subpoenas to non-party Nicholas Hulme here in Florida.

(Docs. 1-1; 3-1). Judge Frazier recommends granting Hulme’s motion to transfer these

matters to the District of Vermont. (Doc. 10 at 5). Neither party timely objected to the

R&R, so the matter is ripe for review.

       After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate judge’s


1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
report and recommendation. See 28 U.S.C. § 636(b)(1); see also Williams v. Wainwright,

681 F.2d 732, 732 (11th Cir. 1982). In the absence of specific objections, there is no

requirement that a district judge review factual findings de novo, Garvey v. Vaughn, 993

F.2d 776, 779 n.9 (11th Cir. 1993), and the court may accept, reject, or modify, in whole

or in part, the findings and recommendations, 28 U.S.C. § 636(b)(1)(C). The district judge

reviews legal conclusions de novo, even in the absence of an objection. See Cooper-

Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994).

      After careful consideration and an independent review of the file, the Court accepts

and adopts the R&R (Doc. 10) in full.

      Accordingly, it is now

      ORDERED:

      1. The R&R (Doc. 10) is ACCEPTED and ADOPTED and incorporated into this

          Order.

             a. Hulme’s Motions to Quash, Motions for Protective Order, and Motions

                   to Transfer (Docs. 1; 3) are GRANTED in part. As discussed in the

                   R&R, these Motions are granted solely on the request to transfer.

      2. The Clerk is DIRECTED to TRANSFER these motions to the United States

          District Court for the District of Vermont.

             a. These matters are to be transferred to the pending case, Wang v.

                   Jianming, Case No. 2:17-cv-00153-cr, for consideration of Hulme’s

                   Motions to Quash, Motions for Protective Order, and Motions to Transfer

                   (Docs. 1; 3), along with the Motion to Stay (Doc. 2).




                                              2
      3. Upon transfer, the Clerk is DIRECTED to terminate all deadlines, transfer any

         pending motions, and close the Fort Myers file.

      DONE and ORDERED in Fort Myers, Florida this 28th day of May, 2019.




Copies: All Parties of Record




                                          3
